Title: From John Quincy Adams to Abigail Smith Adams, 2 October 1811
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 25.
St: Petersburg 2 October 1811.

Your favour of 21. June, without a number, was forwarded to me from Copenhagen by Mr. Erving, who recovered it from the Radius, which on her passage to this place, was taken by a french privateer, and is still detained in Denmark—Like almost all the letters which we have received this year it brought tidings of sickness and affliction among our friends—In the sorrow which they have so often inflicted, I still bless God that they assure me of the health and welfare of my Parents, and of my Children.
In the first letter which you wrote me this year, there was an extract of a letter from Burke to Barry the painter, upon which I have reflected many times since I received it—One of the reasons why I am so much an admirer of Burke is because he always thinks so much, and leads his reader to think so much upon every thing that occurred within his observation—I have within a few days seen the Edinburgh Review of the life and Works of Barry, from which you took this Extract; at least I find it again there, and the history and character of Barry there given in connection with it, explains to me the only part of the extract, upon which my mind had hesitated a little in assenting to its accuracy—Moderation—Gentleness and indulgence to others are undoubtedly, and universally of “strong prevailment,” in counteracting the ill dispositions of the world, but I am not sure that a great deal of distrust of ourselves is always calculated to produce the same effect. I readily perceive why Burke recommended it with the other qualities to Barry; because it was precisely that of which Barry stood most in need, and that for the want of which he was most severely suffering—But I believe there are many tempers and dispositions, who carry the distrust of themselves to excess, and to whom it would be more wise and just to recommend Confidence in themselves, and reliance upon their own Judgments—My own experience of life, and self-observation, has often led me to the conclusion that one of my failings was too much distrust of myself—In the scenes of political life, such as those that I have been engaged in, distrust of ones self, renders absolutely indispensable a proportionate Confidence in others—In Legislative Assemblies every man whether a leader or a follower must often sacrifice more or less his own judgment to that of those with whom he associates— And in times of party virulence these sacrifices must be greater and more frequent than in more tranquil periods.—It is then that the principle of distrusting and that of confiding in himself becomes to every conscientious man a question of no small difficulty and delicacy; and even in the ordinary affairs of life, I have often found it a very perplexing question. Of the ill-dispositions of the world, it would not become me to complain—The confidence of my Country in me has for many years been to say the least equal to any thing that I had a right to expect, and in a very recent instance has far exceeded my own—On one occasion however it was withdrawn, and in a very conspicuous manner by the Legislature of my native State—It was for having confided in myself, and for having acted upon questions of great public interest, according to the dictates of my own deliberate judgment, in opposition to the momentary feelings and heated passions of my Constituents.—Had I during that period followed Mr Burke’s principle of greatly distrusting myself, and of course greatly confiding in others, my conduct would have been certainly very different, and I might possibly have retained the Confidence of those to whose opinions I must have sacrificed my own—But I have no reason to believe that the general Confidence of my Country in me would now be greater than it is, or which is infinitely more important that the result would have been more useful or more honourable to my Country.
I am just informed by the French and German Gazettes, that Congress are called, together by Proclamation, to meet on the 4th: of November; and in the English newspapers I find that there is a sort of Coalition between the two quondam Secretaries of State, in assailing through the medium of the press Mr: Madison’s administration. Mr Pickering’s perseverance and tenacity is worthy of a better Cause though his “mauvaise foi” (he would certainly impute this expression to French influence) is as remarkable in his present, as it has been in many of his former publications; and his personalities shew very little either of Mr Burke’s distrust of himself, or of his moderation, gentleness or indulgence to others—I know not how Mr: Smith and Mr Colvin have settled between themselves their militating claims to the composition of the letters which were to ascertain the contested title of the late Secretary’s abilities, but perhaps Colvin is only one of the parasites of power, who were to raise the storm, which Mr Smith assures the People of the United States he will have to buffet.
There are now very few American vessels left here, and we cannot expect the arrival of any more, during the present year—At least if any others should yet arrive they will, like ourselves be obliged to remain here untill next Summer before they can return. I expect to send this by Mr Loring Austin, a young Gentleman who came last Summer to Archangel, and is now about to embark for Boston.Although we are within the bounds of the City of St. Petersburg, the situation where we are is so much in the Country that it begins to be uncomfortable, and we intend to remove next Week into the City.—If you have the English translation of Storch’s Picture of Petersburg, I can show you where we are—Please to open the Plan, and look to the Branch of the river marked C. That is the Nevka, upon the borders of which is our residence—This river together with the Little Nevka, marked on the Plan D and a small stream called the Karpoffka marked M forms an island called The Apothecaries Island, on which a Building marked 123 is designated in the Explanation of the Plan as the Surgery School—Our house is the next door to this building, and with only the Street between them—Here is a fac-simile of that part of Storch’s Plan.DRAWINGThe dotted part is not upon the Plan—I have added it here to shew you our house, Garden and pier extending out upon the river at the end of which, according to the fashion of the Country we have a flag-staff, and on the days when we receive Company, hoist the flag of the United States. You will see by mere inspection of the Plan, that the situation is quite rural, and as a mere Summer residence, it is as pleasant as any place of abode that ever fell to my lot—From our door down to the Karpoffka, there is a Mall, enclosed by low railings on both sides, extending along the Bank of the River, and kept in excellent order, for the sole convenience of walkers—The plot, marked 122 is a very large public Garden, called the Apothecary’s or Botanic Garden; containing a great variety of plants, and always open for walking—Beyond the river at the separation of the two Nevka’s the figure in form of a spade, and mark 126. indicate the Imperial Palace, the usual Summer Residence of the Emperor and Empress, in front of which, upon the River, are stationed two Yachts, with an excellent Band of Music, who have regularly entertained us with their martial Concerts, at the Emperor’s dining hour, between four and five O’Clock, and at nine in the Evening, almost every day throughout the Summer—We are so near, that with the open doors and windows of warm weather, we heard it as if it had been before our own door. The Palace is upon an Island formed by the two Nevka’s, contiguous to the isle of Apothecaries, and called Kammenor Ostroff, which in Russian signifies Stony Island—On the main land beyond that Island, and in sight from our Windows, is the Country Seat of Court Strogonoff, with a large and very beautiful English Garden, likewise always open to the Public, and sometimes in the Summer much frequented—Count Strogonoff is one of the most distinguished noblemen of the Country; and is yet more illustrious by his attachment to the fine Arts, than by his great wealth, high rank and venerable years—In the City he has one of the finest Collections of Pictures, extant in Europe—But his garden here has a rarer and more memorable ornament—The very tomb of Achilles, before which Alexander the Great and Julius-Caesar, paid their homage to the character of the hero. It was brought from Greece by the Commander of a Russian fleet, which was so much celebrated for its naval victories over the Turks during the reign of Catherine, and by him presented to Count Strogonoff, who has placed it with many other monuments of Antiquity in his Garden.—There are two other large and handsome Gardens, open to the Public, in our neighbourhood, and over which I have occasionally varied my daily walks—The French Ambassador, and the Danish Minister are our near neighbours, and many others with whom we have as much intercourse as suits our mutual convenience—While the weather was fine, we never wanted Company, and even now we have no reason to complain of being Solitary—But the leaves before my windows are falling in showers from the trees as I write. The river, as Charles tells me is méchante, by which he means stormy—The days of dampness, and darkness, and chilling frigidity, are at hand and even here—I still linger in my Russian Arcadia, but the ladies and the children call for the snug comforts of the City; and at the next letter I shall write you I shall have bid a last farewell, as a residence, to the pleasant borders of the Nevka, and be once more “in populous City pent.”In the meantime Adieu—We are all well.
A.